Title: To George Washington from Edmund Randolph, 9 October 1794
From: Randolph, Edmung
To: Washington, George


          
            Sir
            Philadelphia Octr 9. 1794.
          
          The expectations, expressed by Judge Peters, in the letter of which I have the honor to inclose a copy, being reasonable in themselves; I did not hesitate to say to him, that I did not doubt, that they would appear so to you.
          Mr Jaudenes, having called upon me yesterday upon some other business, I took occasion to inquire, whether he had received any late dispatches from Spain. Upon his answering in the negative, I read to him the Duke de la Alcudea’s letter, contained in the last of Mr Short. He said, that he could speak as a private man only; but he did not conceive, that it amounted to a resumption of the negotiation, but it was probably intended, as, what he called, a mere dilatory; calculated to keep the subject alive, until the Spanish Ministry should be informed of the steps, taken by the President of the U.S., in consequence of his late communications. I told him, that as soon as his vessel, now going to Spain, should be ready, my letters for Mr Short should be ready also; and that I would give him the sentiments of the executive upon the Subject.
          I have this morning opened a letter from Andrew Dunscomb, of Richmond, addressed to you, for the purpose of obtaining an office. The matter of it appearing to lie in the war department, has been sent thither.
          Messrs Rawle and Peters set off this morning at 8 o’clock. I have the honor sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        